Exhibit 99.1 TriVascular Technologies, Inc. Reports Preliminary Third Quarter Financial Results Santa Rosa, Calif., October 26, 2015 – TriVascular Technologies, Inc. (NASDAQ:TRIV), manufacturer of the Ovation® Abdominal Stent Graft platform, today reported preliminary unaudited financial results for the third quarter ended September 30, 2015. Preliminary revenue for the third quarter of 2015 is expected to be approximately $9.5 million, reflecting growth of 20% over the third quarter of 2014 on a reported basis and 23% on a constant currency basis.Based on these preliminary estimates, US revenue is expected to be $6.5 million, reflecting growth of 20% year-over-year, and revenue from international customers is expected to be $3.0 million, reflecting growth of 19%, or 31% on a constant currency basis. “Our third quarter revenue demonstrates continued adoption of the Ovation platform, a clinically proven, less invasive solution for treatment of the broadest range of AAA anatomies,” said President and Chief Executive Officer, Chris Chavez. “This afternoon we announced that we entered into a definitive merger agreement with Endologix, Inc. We are pleased to join Endologix, as we believe the combined capabilities and differentiated technologies of both companies following the closing of the merger, currently expected to be in early 2016, will allow us to more effectively advance our goal to improve and expand EVAR safely for more patients.” Conference Call and Financial Guidance TriVascular plans to release full financial results for the third quarter after market close on Monday, November 9, 2015.As a result of the previously announced definitive merger agreement with Endologix, Inc., TriVascular will not be providing financial guidance, and will not be hosting a third quarter 2015 results conference call.
